PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,068
Filing Date: 28 Jan 2019
Appellant(s): Oracle International Corporation



__________________
Viresh R. Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	It is noted the Application No. in the footer of the Appeal Brief is incorrect.
Appellant argues in III. A. the 112a Rejection should be reversed.
	Appellant argues, in substance, that the disclosure’s description of an “A followed by B pattern” in exemplary para. 80 supports the claim 1 language “wherein the events defined for the recognized predetermined pattern comprise at least two events with a temporal relationship, and the two or more first events are matched to events defined for the recognized predetermined pattern when the two or more first events comprise the temporal relationship”. Appellant argues that claim 1 also recites the events comprises timestamps and that ‘followed by’ indicates a temporal relationship. However, these further indicate that the scope Appellant has added with the amendment does not have support and is unclear what is even being added. Appellant is suggesting that the claimed events already have times associated with them, patterns in the events are being recognized, while then adding that the events have a temporal relationship. Yet the support for the temporal relationship is “A followed by B pattern events”, thus a pattern which is already claimed with the recognition. Para. [0056] identifies the only instance of a relationship:
“Example predetermined patterns that can be used to determine intent can include predefined associations or event relationships. For example, predetermined patterns can include event associations such as: 'A' followed by 'B', 'A' not followed by 'B', Detect Missing Event, Geo Code or Reverse Geo Code: Near by, Geo Fence Proximity, Geo Filter, Detect Duplicates, and other suitable patterns. A predetermined pattern with an 'A' followed by 'B' association can include event definitions for the 'A' and 'B' events, such as an 'A' event that adds a product to a cart and a 'B' event that removes the product from the cart...” 
	
Thus, the patterns are disclosed to include associations or relationships while then giving examples of associations. The examples of associations include 'A' followed by 'B' (the alleged support for temporal relationship), 'A' not followed by 'B' (no relationship, just A), Detect Missing Event (no temporal relationship, event missing), Geo Code or Reverse Geo Code: Near by (location based- applicable to second events claimed not first), Geo Fence Proximity (location based- applicable to second events claimed not first), Geo Filter (location based- applicable to second events claimed not first), Detect Duplicates (no temporal relationship), and other suitable patterns (vague). Thus, the only supposed support for any relationship is A followed by B. Yet, claim 31 (which depends on claim 30, and 1) discloses exactly this relationship. As included in the rejection, MPEP 608.01(n) necessitates that dependent claims (cl.31) must further limit the subject matter of a previous claim (cl.1). So then, cl.31’s A followed by B is further limiting the temporal relationship claimed in cl.1 and thus A followed by B cannot be the only support for the claimed subject matter of cl.1. Cl. 1 therefore is claiming broader scope than that of cl. 31 and the specification does not have support for the broader scope.
Appellant argues in III. B. the 112b Rejection should be reversed.
	The rejection has not been overcome with the entered amendment of claims filed 1/18/22. Claims 1, 13, 20 continue to recite “the stream of events” in line 8 of exemplary claim 1. The independent claims have been amended to recite “at least one real-time stream of events” from “one or more real-time streams”, but the issue remains. Line 3 now recites ‘receiving … at least one real-time stream of events’, line 7 has ‘the received stream of events’, line 8 and the remainder of the claim has ‘the stream of events’. This is inconsistent with the claim as amended and further would be unclear when there are two real-time streams having plural events in each, if the events of individual streams are being compared or events in the combination of streams, if first events are within one stream and second (location) events are within a second stream etc.
Claim 30 is not remedied by the amendment to claim 1 as claim 30 continues to recite ‘the steam of events’ in line 4.
Appellant argues in III. C. i. the 103 Rejections should be reversed as Gudla fails to disclose the content for the web push message is generated based on the recognized pattern and transmitted thereafter.
	Appellant argues, in substance, that Gudla does not teach that the content of the web message is generated and transmitted after recognizing the pattern as Gudla allegedly teaches the message is already stored in the memory of the user device and ‘popping up’ and/or displaying a message previously received from storage. However, while para. 165-169 are argued by Appellant and relate to popping up the message in this way, this is but one embodiment of Gudla (the remaining cited portions of Gudla, par. 53, 112, 120-125 are not with respect to such popping up). For example, such pop-up type “stored push message” appears 7 times in Gudla and Fig. 13a-b, while “web push message” (relevant to the claimed ‘web push message’) appears 44, and “push message” appears 300+ and are relevant in the remaining Figures. Also, such stored push messages, as seen in Gudla Fig. 13B, were originally pushed based on the recognized pattern, etc. and are simply displaying the earlier pushed message again and not being resent. This is further noted in Gudla in par. 125 ‘or delay some push messages until the time the user is predicted to read them’.
It is noted that first, a typical ‘push message’ in the art is a message sent over a network from a server to a client without the client requesting it and upon some condition or trigger, as opposed to a pull message typically having the client requesting the message in some manner or at an interval. And second, that the argument on p. 11 of the brief regarding Gudla’s content of the messages not being generated based on the pattern appear to be directed more toward those messages not being customized. 
However, as noted in the rejection with par. 113, 120-125 of Gudla where it is even specified of being a ‘method of dynamically customizing at least one push message’. Such dynamic customization of the push message is inherently including the generation of the customized message to be sent, further covered by noting the customization to be dynamic.
Thus, while par. 165-169 were used in the rejection and are applicable to stored push messages, the stored push messages were previously sent to the user as a web push messages based on their ‘Real time web browsing activity’, purchase and product search history, etc and applicable to the claim limitations of the first events ‘real-time interactions with a web browser’, and contextual data comprising historic data including past product purchases and shopping patterns. 
Finally, par. 114-115 makes it clear that Gudla is transmitting the push messages after the message is generated/customized based on the first events (subscribing with content provider, browser searches, etc), second event(s) /location (“Push message recommendations include when user is travelling in a route/region where he has some valid subscription with the content provider. The content provider having events in the same location updates the gateway server periodically of the user location and recommends the events if any, in the region user is travelling”), and contextual data (shopping patterns/ product searches and action on product such as bought or not bought).

Appellant argues in III. C. ii. that Shastry fails to disclose or suggest “the two or more first events are matched to events defined for the recognized predetermined pattern when the two or more first events comprise the temporal relationship”.
	Appellant continues that Shastry does not disclose such a predetermined patent is recognized in a stream of events, see bottom par. of p. 14: 
Nowhere does Shastry actually disclose a predetermined pattern that comprises the consumer activity information the Office Action cites to, much less that such a predetermined pattern is recognized in a stream of events. First, an aggregation of stored consumer activity information from consumer activity messages is not akin to a “real-time stream of events comprising first events and second events, the first events being representative of a user’s real-time interactions with a web browser and a progressive web application.” In particular, the processing of a real-time stream of events is starkly different from analyzing stored and aggregated data to determine future correlations. Second, the cited portions of Shastry do not disclose a predetermined pattern that is recognized in a stream of events.’
However, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Much of Appellant argument directed toward Shastry are with respect to limitations that are rejected as being disclosed by Gudla.
Appellant argues that the allegation in the Advisory Action (and similarly in the Final Rejection) relates to a temporal relationship between a second (location) event and the first event, not between two or more first events. However, Shastry clearly teaches identifying temporal relationships between two first events (in an A followed by B pattern as supported in the specification of the instant application [also see 112a Rejection]) as Shastry teaches in multiple instances: 
“SIS server may … monitor the consumer's interactive activities with the displayed advertisement, e.g., clicking on the advertisement link, visiting a merchant website following links provided in the advertisement, making a subsequent purchase on the merchant website, and/or the like. The SIS server 520 may store the consumer activity information, and correlate it with subsequently received purchasing information to determine whether the consumer's purchase is triggered by the advertisement” (par. 79)
“the consumer activity message 515 includes a consumer Google search event for "men sweater," and the consumer subsequently clicked on two advertisement links returned in the search results, e.g., the "Banana Republic" and "Armani Exchange," and the consumer's interactions with the advertisements, e.g., click and view, or just click through” (par. 81)
 “SIS server 419 may generate heuristics data based on the consumer's purchasing history and shopping patterns to provide individualized advertisement delivery” (par. 72)
	Appellant argues that Shastry only has “a casual relationship among events, not a predetermined pattern used for pattern recognition” (p. 16). However, the instant specification par. 56 offers examples of what the predetermined patterns comprise, for the A followed by B examples including: “'A' event that adds a product to a cart and a 'B' event that removes the product from the cart. Other 'A' followed by 'B' examples can include: searching for a product or category and then viewing a product specific webpage; searching for a product and then searching for a specific variant of that product; canceling an order after being notified of a shipment delay; adding a product to a cart and triggering stock check that determines the item is in-stock at a nearby store; and the like”. Instant par. 59 offers that such pattern include geo / location patterns: “searching for a product or category within the geo fence of a brick and mortar store; adding products to a cart and the product being in-stock at a nearby brick and mortar store”. Each of these predetermined patterns (it is not clear if the geo code patterns are temporal relationship, see 112) are clearly taught by Shastry as with the multiple examples Shastry uses in par. 54, 72, 76-77, 79-81, 86-87, 126-130 indicated in the rejection. Thus, Shastry teaches a corresponding level of sophistication to that of the specification.
Appellant then argues that “Shastry merely recognizes a single event, a user being located nearby an item on their shopping list” (p. 16). However, the alleged ‘single event’ of the location being detected even disregards the prior event of the item being added to the shopping list, nor the various first events Shastry teaches as outlined above.
Appellant argues in III. C. iii. 1. that Gudla does not disclose claim 22 features.
However, Gudla teaches the user browsing a website to buy a product (wherein buying a product on a website is well known in the art to have the item added to a cart to buy the item and finalize the order), Gudla teaches the user receiving the coupon (to apply in cart) but performing no action (not checking out). 
Appellant argues in III. C. iii. 2. that Gudla does not disclose claim 23 features.
	However, Gudla teaches in par. 99 “Target URL in New Push message if there is a direct link rather than domain URL. For example: An online shopping web site Advertisement having direct search result”. Thus, in view of par. 165 of the discount push message being shown to the user, par. 99 outlines that the push message have a direct link for the user to click on.
Appellant argues in III. C. iii. 3. that Gudla and Shastry do not disclose claim 28 features.
	Appellant argues that Shastry does not disclose querying the stream of events using SQL. However, Shastry clearly teaches the SIS server issuing SQL commands to store the data in a database table (rows and columns) and “select database to append mysql_query("INSERT INTO TransactionTable…” (see par. 93-103) Thus, it is clear that Shastry teaches storing/inserting each event/transaction into the database table (stream of rows) using SQL commands/queries. Appellant argues that Shastry does not disclose that the data aggregated is queried to achieve real-time pattern recognition of events in an event stream. However, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Shastry storing the events in the SQL database are clearly for storage for subsequent querying of patterns that are identified:
“select database table to search //create query $query = "SELECT comment like access FROM SocialTable WHERE product LIKE `%` $Banana Republic"; $result = mysql_query($query); // perform the search query mysql_close("SIS_DB.SQL")”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY TODD/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        

Conferees:
/KENT KRUEGER/Primary Examiner, Art Unit 2474    
                                                                                                                                                                                            
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.